Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-14, 25-26, 29 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Nister et al. (US 2014/0375541).

Regarding claim 1, Nister discloses a system (see Figs. 5-8) comprising:
a set of illumination sources, to selectively generate illumination pulses towards a human eye in accordance with a particular timing scheme per illumination source and in accordance with a particular wavelength per illumination source (see 510 and 518 in Figs. 5-6; para[0016]; para[0018]-para[0019]; para[0022]-para[0023]; para[0026]; para[0028]; para[0030]; “the light source 510 may be configured to emit pulses of light” (see  light pulse 609 in Fig. 6); “Light source(s) 518, e.g., an infrared LED positioned on or off axis, may be illuminated so that emitted light 604 from the light source(s) creates a reflection on the user's eye 114”; “The light source(s) also may be used to create a bright pupil response in the user's eye 114 so that the pupil may be located, wherein the term "bright pupil response" refers to the detection of light from light source 510 or light source 518 reflected from the fundus (interior surface) of the user's eye (e.g. the "red-eye" effect in photography”; “different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response”; “the light sources may be illuminated in any suitable temporal pattern”, it is clear ; see 704 in Fig. 7);
a set of optical sensors, to sense changes to one or more properties of reflections of said illumination pulses from the human eye in response to modifications in operational properties of said set of illumination sources (see 512 and 514 in Figs. 5-6; para[0016]; para[0018]-para[0023]; para[0025]-para[0034]; “A time-of-flight depth camera utilizes… one or more image sensors configured to be shuttered to capture a series of temporally sequential image frames timed relative to a corresponding light pulse”; “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”; “image sensor(s) 512 included in depth camera 504 also may be used to acquire two-dimensional image data (i.e. intensity data as a function of horizontal and vertical position in a field of view of the image sensor, instead of depth) to determine a location of a reflection and a pupil of a user's eye, in addition to depth data”; “one or more separate image sensors may be utilized to detect images of the user's pupil and reflections of light source light from the user's eye, as shown by two-dimensional camera(s) 514”; “two-dimensional camera 514 may be used along with a time-of-flight depth camera”; since “different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response”, and “the light sources may be illuminated in any suitable temporal pattern”, it is clear that in response to such modifications in operational properties of light sources, changes to one or more properties of reflections of light source light from the user's eye are sensed, accordingly; see 704-716 in Fig. 7);
a processor to process the sensed changes, and to generate one or more processing results that are based on said sensed changes (para[0029]; para[0033]-para[0034]; para[0036]; para[0039]; see Figs. 7-8; “FIG. 8 schematically shows a non-limiting embodiment of a computing system 800 that can enact one or more of the methods and processes described above”; “The logic subsystem may include one or more processors configured to execute software instructions”, to implement e.g. the method in Fig. 7; “different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response” and “the light sources may be illuminated in any suitable temporal pattern”, and in response to such modifications in operational properties of light sources, changes to one or more properties of reflections of light source light from the user's eye are sensed, accordingly; based on this, as shown in Fig. 7, “Method 700 further includes, at 714, determining a gaze direction of the eye from the location of the pupil and the location of reflections on the user's eye arising from the light sources”, “At 716, method 700 includes determining a distance from the eye to a display” along the gaze direction by “determin[ing] a distance from the eye to an image sensor in the depth camera”, and as a result, “From this information, at 718, method 700 includes determining and outputting a location on a display at which the gaze direction intersects the display”).

Regarding claim 2, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said optical sensors are configured to exclusively sense and to be responsive only to changes in reflections from an object within the field-of-view of the optical sensors (para[0016]; since “A time-of-flight depth camera utilizes a light source configured to emit pulses of light, and one or more image sensors configured to be shuttered to capture a series of temporally sequential image frames timed relative to a corresponding light pulse“, and “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”, it is clear that the image sensors are configured to exclusively sense and to be responsive only to changes in reflections from an object within the field-of-view of the optical sensors, because otherwise the reflection would not be detected by the image sensors).

Regarding claim 3, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses the processor generates said processing results by taking into account also (i) known spatial distances between the illumination sources and said human eye, and (ii) known spatial distances between the optical sensors and said human eye (see Figs. 5-6; para[0011]; para[0016]; para[0018]-para[0020]; para[0023]; para[0025]-para[0026]; para[0028]; para[0034]; para[0036]; para[0039]; “the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”; “the time-of-flight depth camera 504 includes a light source 510 and one or more image sensors 512”; “ the depth camera 504 may acquire a time-of-flight depth image via light reflected 608 from the eye that arises from a light pulse 609 emitted by the depth camera light source”; “The depth image then may be used to detect a distance of the user's eye from the display”; “The angle or positioning of the depth camera 504 with respect to the display 120 may be fixed, or otherwise known (e.g. via a calibration process)”; since both light source 510 and image sensors 512 are included in the time-of-flight depth camera 504, the distance from both the light source 510 and image sensors 512, to the user's eye 114 is provided by depth camera 504 when the processor determines a distance from the user's eye 114 to camera 504 in display 120 in Fig. 6; see also Fig. 7).

Regarding claim 11, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said illumination sources comprise LED-based or OLED-based illumination sources that are capable of temporarily modifying their illumination wavelengths based on wavelength modification commands (para[0019]; para[0022]-para[0023]; para[0026]; para[0030]; para[0045]; “Eye tracking module 500 includes a sensing subsystem 506 configured to obtain a two-dimensional image of a user's eye and also depth data of the user's eye”; “the depth camera may operate in the infrared range and the additional camera 514 may operate in the visible range”; “Any suitable combination of light sources may be used, and the light sources may be illuminated in any suitable temporal pattern”, that is, in varying wavelengths; “Light source(s) 518, e.g., an infrared LED positioned on or off axis, may be illuminated so that emitted light 604 from the light source(s) creates a reflection on the user's eye 114”;  “The light source(s) also may be used to create a bright pupil response in the user's eye 114 so that the pupil may be located, wherein the term "bright pupil response" refers to the detection of light from light source 510 or light source 518 reflected from the fundus (interior surface) of the user's eye (e.g. the "red-eye" effect in photography)”; “in some examples, different types of illumination, optics, and/or cameras may be used to assist in distinguishing a reflection on top of a bright pupil response” ; “For example, different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response”).

Regarding claim 12, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said optical sensors comprise a group of Active Pixel sensors that react only to a change in value of a monitored pixel (para[0016]; para[0019]-para[0020]; “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”; “all of the sequential images for a depth measurement may be summed to determine a total light intensity at each pixel”).

Regarding claim 13, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said optical sensors comprise a group of Active Pixel sensors that generate output signals on a pixel-by-pixel basis in non-synchronous manner and only upon detecting a change in value of a particular pixel (para[0016]; para[0019]-para[0020]; since “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”, it is clear that each pixel (on a pixel-by-pixel basis) generates output signals upon detection of the reflected light received in each pixel, that is, not in a synchronous way, but simply upon the corresponding detection in each pixel, based on the broadest reasonable interpretation of the claimed limitations).


Regarding claim 14, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said illumination sources generate InfraRed (IR) light having wavelength of 700 or more nanometers (see Abstract; para[0022]-para[0023]; para[0026]; para[0030]; para[0045]; “light, e.g., in the infrared range or any other suitable frequency, from one or more light sources may be directed toward a user's eye”, the infrared light having wavelength of 700 or more nanometers by definition).

Regarding claim 25, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said optical sensors comprise self-calibrating Active Pixel sensors that are capable of self-calibration over time in response to changes in ambience or environment (para[0016]; para[0019]-para[0020]; para[0032]; “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”; “all of the sequential images for a depth measurement may be summed to determine a total light intensity at each pixel”; “to distinguish reflections arising from eye tracking light sources from reflections arising from environmental sources”, “For example, an ambient-only image may be acquired with all light sources turned off, and the ambient-only image may be subtracted from an image with the light sources on to remove environmental reflections from the image”, with which the pixels of the image sensor self-calibrate for changes in ambience or environment, as claimed). 

Regarding claim 26, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said optical sensors comprise self-calibrating Active Pixel sensors that are capable of self-calibration of sensor sensitivity level in response to changes in ambience or environment (para[0016]; para[0019]-para[0020]; para[0032]; “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”; “all of the sequential images for a depth measurement may be summed to determine a total light intensity at each pixel”; “to distinguish reflections arising from eye tracking light sources from reflections arising from environmental sources”, “For example, an ambient-only image may be acquired with all light sources turned off, and the ambient-only image may be subtracted from an image with the light sources on to remove environmental reflections from the image”, with which appropriate sensor sensitivity level of the pixels of the image sensor is maintained in response to changes in ambience or environment, as claimed).

Regarding claim 29, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said optical sensors comprise Active Pixel sensors that transfer their output values to said processor in a non-synchronic manner and at non-pre-defined time intervals, wherein said processor operates to process signals received from said Active Pixel sensors in real-time or in near-real-time, without waiting to receive a full frame of pixels, and at non-pre-defined time intervals (para[0001]; para[0016]; para[0019]-para[0020]; para[0036]; para[0039]; since “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”, it is clear that each pixel generates output signals for the one or more processors configured to execute software instructions, upon detection of the reflected light received in each pixel, that is, not in a synchronous way, but simply upon the corresponding detection in each pixel, for real-time eye tracking, and thus, not at a predetermined time, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 36, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said system is embedded within a gaming device and is directed towards a general location of an eye of a gaming user (para[0036]; para[0045]; see Figs. 5-8; “computing system 800 may take the form of a…  gaming device”, with the display device 120 of the system in the gaming device directed towards a general location of an eye of a gaming user 104, as shown in Fig. 6).

Regarding claim 37, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said system is embedded within an electronic device selected from the group consisting of: a smartphone, a tablet, a smart-watch, a desktop computer, a laptop computer (para[0017]; para[0025]; para[0036]); wherein the system is directed towards a general location of an eye of a user of said electronic device (see Fig. 6; para[0017]; para[0025]-para[0027]; para[0036]).

Regarding claim 38, Nister discloses an apparatus (see Figs. 5-6 and 8)  comprising:
a set of illumination sources, to selectively generate illumination pulses towards an object-of-interest in accordance with a particular timing scheme per illumination source and in accordance with a particular wavelength per illumination source (see 510 and 518 in Figs. 5-6; para[0016]; para[0018]-para[0019]; para[0022]-para[0023]; para[0026]; para[0028]; para[0030]; “the light source 510 may be configured to emit pulses of light” (see  light pulse 609 in Fig. 6); “Light source(s) 518, e.g., an infrared LED positioned on or off axis, may be illuminated so that emitted light 604 from the light source(s) creates a reflection on the user's eye 114”; “The light source(s) also may be used to create a bright pupil response in the user's eye 114 so that the pupil may be located, wherein the term "bright pupil response" refers to the detection of light from light source 510 or light source 518 reflected from the fundus (interior surface) of the user's eye (e.g. the "red-eye" effect in photography”; “different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response”; “the light sources may be illuminated in any suitable temporal pattern”, it is clear ; see 704 in Fig. 7);
a set of optical sensors, to sense changes to one or more properties of optical feedback reflected from the object-of-interest in response to modifications in operational properties of said set of illumination sources (see 512 and 514 in Figs. 5-6; para[0016]; para[0018]-para[0023]; para[0025]-para[0034]; “A time-of-flight depth camera utilizes… one or more image sensors configured to be shuttered to capture a series of temporally sequential image frames timed relative to a corresponding light pulse”; “Depth at each pixel of an image sensor in the depth camera, i.e., the effective distance that light from the light source that is reflected by an object travels from the object to that pixel of the image sensor, may be determined based upon a light intensity in each sequential image, due to light reflected from objects at different depths being captured in different sequential image frames”; “image sensor(s) 512 included in depth camera 504 also may be used to acquire two-dimensional image data (i.e. intensity data as a function of horizontal and vertical position in a field of view of the image sensor, instead of depth) to determine a location of a reflection and a pupil of a user's eye, in addition to depth data”; “one or more separate image sensors may be utilized to detect images of the user's pupil and reflections of light source light from the user's eye, as shown by two-dimensional camera(s) 514”; “two-dimensional camera 514 may be used along with a time-of-flight depth camera”; since “different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response”, and “the light sources may be illuminated in any suitable temporal pattern”, it is clear that in response to such modifications in operational properties of light sources, changes to one or more properties of reflections of light source light from the user's eye are sensed, accordingly; see 704-716 in Fig. 7);
a processor to process the sensed changes, and to generate one or more processing results that are based on said sensed changes (para[0029]; para[0033]-para[0034]; para[0036]; para[0039]; see Figs. 7-8; “FIG. 8 schematically shows a non-limiting embodiment of a computing system 800 that can enact one or more of the methods and processes described above”; “The logic subsystem may include one or more processors configured to execute software instructions”, to implement e.g. the method in Fig. 7; “different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response” and “the light sources may be illuminated in any suitable temporal pattern”, and in response to such modifications in operational properties of light sources, changes to one or more properties of reflections of light source light from the user's eye are sensed, accordingly; based on this, as shown in Fig. 7, “Method 700 further includes, at 714, determining a gaze direction of the eye from the location of the pupil and the location of reflections on the user's eye arising from the light sources”, “At 716, method 700 includes determining a distance from the eye to a display” along the gaze direction by “determin[ing] a distance from the eye to an image sensor in the depth camera”, and as a result, “From this information, at 718, method 700 includes determining and outputting a location on a display at which the gaze direction intersects the display”).



Claim 4-10 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2014/0375541), in view of Furuya et al. (US 2008/0013574).

Regarding claim 4, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose an oscillation controller to cause selective spatial oscillation of said illumination sources; wherein the processor generates said processing results by taking into account said selective spatial oscillation of said illumination sources.
Furuya discloses an oscillation controller to cause selective spatial oscillation of illumination sources (para[0055]; para[0058]-para[0059]; para[0069]; para[0079]; para[0081]; para[0091]; para[0095]-para[0098]; para[0102]; see Figs. 1, 8 and 11 and 13; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; see also that, “In the laser display of FIG. 11, members such as vibration diffusers 1003a to 1003c and the field lenses 1004a to 1004c are disposed before the spatial light modulation elements 1005a to 1005c”; “These members are disposed to remove speckle noises generated by the use of laser beams having strong coherency as light sources”; “By swinging these speckle noise removing means, speckle noise seen during a response time of human eyes can be reduced”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; as shown, the spatial oscillation of the laser light sources of the whole light source system in the laser display in Fig. 11 is provided by swinging the speckle noise removing means and by the wavelength converter 23; see also, in Fig. 13, controller 34 selects the oscillation wavelength of the laser light”); and generating processing results by taking into account said selective spatial oscillation of said illumination sources (para[0088]; para[0095]; In the light source 21 including the wavelength converter 23 in Figs. 1 and 8, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”; In the laser display of FIG. 11, “By swinging… speckle noise removing means, speckle noise seen during a response time of human eyes can be reduced”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have an oscillation controller to cause selective spatial oscillation of said illumination sources, wherein the processor generates said processing results by taking into account said selective spatial oscillation of said illumination sources, for the advantage of a more stable harmonic wave efficiently outputted, and reduction of speckle noise seen during a response time of human eyes (para[0088]; para[0095]).

Regarding claim 5, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose a vibration controller to cause selective spatial vibration of said illumination sources; wherein the processor generates said processing results by taking into account said selective spatial vibration of said illumination sources.
Furuya discloses a vibration controller to cause selective spatial vibration of illumination sources (para[0055]; para[0058]-para[0059]; para[0069]; para[0079]; para[0081]; para[0091]; para[0095]-para[0098]; para[0102]; see Figs. 1-2B, 8 and 11 and 13; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; see also that, “In the laser display of FIG. 11, members such as vibration diffusers 1003a to 1003c and the field lenses 1004a to 1004c are disposed before the spatial light modulation elements 1005a to 1005c”; “These members are disposed to remove speckle noises generated by the use of laser beams having strong coherency as light sources”; “By swinging these speckle noise removing means, speckle noise seen during a response time of human eyes can be reduced”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; as shown, the spatial vibration/oscillation of the laser light sources of the whole light source system in the laser display in Fig. 11 is provided by swinging the speckle noise removing means and by the wavelength converter 23; see also, in Fig. 13, controller 34 selects the oscillation wavelength of the laser light”); and generating processing results by taking into account said selective spatial vibration of said illumination sources (para[0088]; para[0095]; In the light source 21 including the wavelength converter 23 in Figs. 1 and 8, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”; In the laser display of FIG. 11, “By swinging… speckle noise removing means, speckle noise seen during a response time of human eyes can be reduced”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have a vibration controller to cause selective spatial vibration of said illumination sources, wherein the processor generates said processing results by taking into account said selective spatial vibration of said illumination sources, for the advantage of a more stable harmonic wave efficiently outputted, and reduction of speckle noise seen during a response time of human eyes (para[0088]; para[0095]).

Regarding claim 6, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose a motion controller to cause selective spatial motion of said illumination sources; wherein the processor generates said processing results by taking into account said selective spatial motion of said illumination sources.
Furuya discloses a motion controller to cause selective spatial motion of illumination sources (para[0055]; para[0058]-para[0059]; para[0069]; para[0079]; para[0081]; para[0091]; para[0095]-para[0098]; para[0102]; see Figs. 1-2B, 8 and 11 and 13; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; see also that, “In the laser display of FIG. 11, members such as vibration diffusers 1003a to 1003c and the field lenses 1004a to 1004c are disposed before the spatial light modulation elements 1005a to 1005c”; “These members are disposed to remove speckle noises generated by the use of laser beams having strong coherency as light sources”; “By swinging these speckle noise removing means, speckle noise seen during a response time of human eyes can be reduced”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; as shown, the spatial motion vibration/oscillation of the laser light sources of the whole light source system in the laser display in Fig. 11 is provided by swinging the speckle noise removing means and by the wavelength converter 23; see also, in Fig. 13, controller 34 selects the oscillation wavelength of the laser light”); and generating processing results by taking into account said selective spatial motion of said illumination sources (para[0088]; para[0095]; In the light source 21 including the wavelength converter 23 in Figs. 1 and 8, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”; In the laser display of FIG. 11, “By swinging… speckle noise removing means, speckle noise seen during a response time of human eyes can be reduced”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have a motion controller to cause selective spatial motion of said illumination sources, wherein the processor generates said processing results by taking into account said selective spatial motion of said illumination sources, for the advantage of a more stable harmonic wave efficiently outputted, and reduction of speckle noise seen during a response time of human eyes (para[0088]; para[0095]).

Regarding claim 7, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose a wavelength modification controller, to cause selective modification of wavelength of only some but not all of said illumination sources; wherein the processor generates said processing results by taking into account said selective modification of wavelength of only some but not all of said illumination sources.
Furuya discloses a wavelength modification controller, to cause selective modification of wavelength of only some but not all of illumination sources (para[0055]; para[0069]; para[0079]; para[0081]; para[0091]; para[0096]-para[0098]; see Figs. 1, 8 and 11; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”; “In this way, wavelength conversion can be efficiently carried out”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”, that is, only for the green light source; as shown, the modification of wavelength is provided by the wavelength converter 23 for the green light source); and generating processing results by taking into account said selective modification of wavelength of only some but not all of said illumination sources (para[0088]; para[0098]; In the light source 21 including the wavelength converter 23 in Figs. 1 and 8, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”; In the laser display of FIG. 11, “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; and “Thus, speckle noise can be reduced to 20% or lower as compared to the case of a single wavelength”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have a wavelength modification controller, to cause selective modification of wavelength of only some but not all of said illumination sources; wherein the processor generates said processing results by taking into account said selective modification of wavelength of only some but not all of said illumination sources, for the advantage of a more stable harmonic wave efficiently outputted, and more reduction of speckle noise as compared to the case of a single wavelength (para[0088]; para[0098]).

Regarding claim 8, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose a wavelength modification controller, (i) to cause a first illumination source and a second illumination source to illuminate at a same particular wavelength, and (ii) to cause selective modification of the wavelength of illumination of the first illumination source while maintaining the wavelength of illumination of the second illumination source; wherein the processor generates said processing results by taking into account said selective modification of wavelength.
Furuya discloses a wavelength modification controller, (i) to cause a first illumination source and a second illumination source to illuminate at a same particular wavelength (para[0055]; para[0071]; para[0091]-para[0093]; see Figs. 1, 8 and 11; “controller 34 adjusts a drive current of the excitation laser 28”;  Regarding Fig. 11, “Three color laser light sources 1001a to 1001c of red (R), green (G) and blue (B) are used as light sources”, the G light source corresponding to the claimed first illumination source when it’s wavelength is not varied (a same particular wavelength), and either the R or the B light source corresponding to the claimed second illumination source when it’s wavelength is not varied (a same particular wavelength), based on the broadest reasonable interpretation of the claimed limitations), and (ii) to cause selective modification of the wavelength of illumination of the first illumination source while maintaining the wavelength of illumination of the second illumination source (para[0055]; para[0069]; para[0079]; para[0081]; para[0091]-para[0093]; para[0096]-para[0098]; see Figs. 1, 8 and 11; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”; “In this way, wavelength conversion can be efficiently carried out”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; “An AlGaInP/GaAs semiconductor laser having a wavelength of 638 nm is used as the red laser light source (R light source) 1001a and a GaN semiconductor laser having a wavelength of 465 nm is used as the blue laser light source (B light source) 1001c”; “On the other hand, the laser light source according to the first embodiment is used as the green laser light source (G light source) 1001b”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; as shown, the modification of wavelength is provided by the wavelength converter 23 only for the green light source); and generating processing results by taking into account said selective modification of wavelength (para[0088]; para[0098]; In the light source 21 including the wavelength converter 23 in Figs. 1 and 8, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”; In the laser display of FIG. 11, “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; and “Thus, speckle noise can be reduced to 20% or lower as compared to the case of a single wavelength”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have a wavelength modification controller, (i) to cause a first illumination source and a second illumination source to illuminate at a same particular wavelength, and (ii) to cause selective modification of the wavelength of illumination of the first illumination source while maintaining the wavelength of illumination of the second illumination source; wherein the processor generates said processing results by taking into account said selective modification of wavelength, for the advantage of a more stable harmonic wave efficiently outputted, and more reduction of speckle noise as compared to the case of a single wavelength (para[0088]; para[0098]).

Regarding claim 9, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose a wavelength modification controller, (i) to cause a first illumination source to illuminate at a first wavelength, and (ii) to cause a second illumination source to illuminate at a second wavelength, and (iii) to cause selective modification of the wavelength of illumination of the first illumination source while maintaining the wavelength of illumination of the second illumination source; wherein the processor generates said processing results by taking into account said selective modification of wavelength.
Furuya discloses a wavelength modification controller, (i) to cause a first illumination source to illuminate at a first wavelength (para[0055]; para[0071]; para[0091]-para[0093]; see Figs. 1, 8 and 11; “controller 34 adjusts a drive current of the excitation laser 28”;  Regarding Fig. 11, “Three color laser light sources 1001a to 1001c of red (R), green (G) and blue (B) are used as light sources”, the G light source corresponding to the claimed first illumination source), and (ii) to cause a second illumination source to illuminate at a second wavelength (para[0055]; para[0071]; para[0091]-para[0093]; see Figs. 1, 8 and 11; “controller 34 adjusts a drive current of the excitation laser 28”;  Regarding Fig. 11, “Three color laser light sources 1001a to 1001c of red (R), green (G) and blue (B) are used as light sources”, either the R or the B light source corresponding to the claimed second illumination source), and (iii) to cause selective modification of the wavelength of illumination of the first illumination source while maintaining the wavelength of illumination of the second illumination source (para[0055]; para[0069]; para[0079]; para[0081]; para[0091]-para[0093]; para[0096]-para[0098]; see Figs. 1, 8 and 11; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”; “In this way, wavelength conversion can be efficiently carried out”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; “An AlGaInP/GaAs semiconductor laser having a wavelength of 638 nm is used as the red laser light source (R light source) 1001a and a GaN semiconductor laser having a wavelength of 465 nm is used as the blue laser light source (B light source) 1001c”; “On the other hand, the laser light source according to the first embodiment is used as the green laser light source (G light source) 1001b”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; as shown, the modification of wavelength is provided by the wavelength converter 23 only for the green light source); and generating processing results by taking into account said selective modification of wavelength (para[0088]; para[0098]; In the light source 21 including the wavelength converter 23 in Figs. 1 and 8, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”; In the laser display of FIG. 11, “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; and “Thus, speckle noise can be reduced to 20% or lower as compared to the case of a single wavelength”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have a wavelength modification controller, (i) to cause a first illumination source to illuminate at a first wavelength, and (ii) to cause a second illumination source to illuminate at a second wavelength, and (iii) to cause selective modification of the wavelength of illumination of the first illumination source while maintaining the wavelength of illumination of the second illumination source; wherein the processor generates said processing results by taking into account said selective modification of wavelength, for the advantage of a more stable harmonic wave efficiently outputted, and more reduction of speckle noise as compared to the case of a single wavelength (para[0088]; para[0098]).

Regarding claim 10, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose a wavelength modification controller, to cause modification of wavelength of all of said illumination sources in accordance with a particular timing scheme; wherein the processor generates said processing results by taking into account said selective modification of wavelength of and said particular timing scheme.
Furuya discloses a wavelength modification controller, to cause modification of wavelength of all of illumination sources in accordance with a particular timing scheme (para[0055]; para[0061]; para[0069]; para[0071]; para[0079]; para[0081]; para[0091]-para[0094]; para[0096]-para[0098]; see Figs. 1-3c, 8 and 11; “controller 34 adjusts a drive current of the excitation laser 28”;  Regarding Fig. 11, “Three color laser light sources 1001a to 1001c of red (R), green (G) and blue (B) are used as light sources”; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”, that is, in accordance with a particular timing scheme; “In this way, wavelength conversion can be efficiently carried out”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; “An AlGaInP/GaAs semiconductor laser having a wavelength of 638 nm is used as the red laser light source (R light source) 1001a and a GaN semiconductor laser having a wavelength of 465 nm is used as the blue laser light source (B light source) 1001c”; “On the other hand, the laser light source according to the first embodiment is used as the green laser light source (G light source) 1001b”; “each of the R light source and B light source… may be constructed such that outputs of a plurality of semiconductor lasers can be obtained as one output, for example, by grouping bundle fibers together”; “With such an arrangement, the widths of the wavelength spectra of the R light source and B light source can be increased, whereby coherency can be mitigated to suppress speckle noises of the light sources”; “Similarly for the G light source, G light outputs of a plurality of semiconductor lasers may be respectively guided by output fibers, and these output fibers may be grouped together into one fiber, for example, by using bundle fibers so as to suppress speckle noise”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; “the laser display of this embodiment can expand the color reproduction range more than conventional laser displays”; “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; as shown, the modification of wavelength is provided for all the light sources); and generating  processing results by taking into account said selective modification of wavelength of and said particular timing scheme (para[0088]; para[0097]-para[0098]; As a result of the modification, in the laser display device in Fig. 11, “more stable harmonic wave 24 can be efficiently outputted from the wavelength conversion element 25”, “The laser display of this embodiment can have a high luminance and a thin configuration since the laser light sources are used as the R, G and B light source“, “the laser display… can expand the color reproduction range more than conventional laser displays”, “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”, and “Thus, speckle noise can be reduced to 20% or lower as compared to the case of a single wavelength”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have a wavelength modification controller, to cause modification of wavelength of all of said illumination sources in accordance with a particular timing scheme, wherein the processor generates said processing results by taking into account said selective modification of wavelength of and said particular timing scheme, for the advantage of a more stable harmonic wave efficiently outputted, expanding color reproduction range more than conventional laser displays, and for more reduction of speckle noise as compared to the case of a single wavelength (para[0088]; para[0097]-para[0098]).

Regarding claim 30, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said illumination sources comprise laser-based illumination sources that are capable of temporarily modifying their laser illumination wavelengths based on laser wavelength modification commands.
Furuya discloses illumination sources comprising laser-based illumination sources that are capable of temporarily modifying their laser illumination wavelengths based on laser wavelength modification commands (para[0055]; para[0061]; para[0069]; para[0071]; para[0079]; para[0081]; para[0091]-para[0094]; para[0096]-para[0098]; see Figs. 1-3c, 8 and 11; Regarding Fig. 11, “Three color laser light sources 1001a to 1001c of red (R), green (G) and blue (B) are used as light sources”; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”, that is, in accordance with a particular timing scheme (temporally); “In this way, wavelength conversion can be efficiently carried out”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; “An AlGaInP/GaAs semiconductor laser having a wavelength of 638 nm is used as the red laser light source (R light source) 1001a and a GaN semiconductor laser having a wavelength of 465 nm is used as the blue laser light source (B light source) 1001c”; “On the other hand, the laser light source according to the first embodiment is used as the green laser light source (G light source) 1001b”; “each of the R light source and B light source… may be constructed such that outputs of a plurality of semiconductor lasers can be obtained as one output, for example, by grouping bundle fibers together”; “With such an arrangement, the widths of the wavelength spectra of the R light source and B light source can be increased, whereby coherency can be mitigated to suppress speckle noises of the light sources”; “Similarly for the G light source, G light outputs of a plurality of semiconductor lasers may be respectively guided by output fibers, and these output fibers may be grouped together into one fiber, for example, by using bundle fibers so as to suppress speckle noise”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; “the laser display of this embodiment can expand the color reproduction range more than conventional laser displays”; “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; as shown, the modification of wavelength is provided for the light sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have said illumination sources comprise laser-based illumination sources that are capable of temporarily modifying their laser illumination wavelengths based on laser wavelength modification commands, for the advantage of a more stable harmonic wave efficiently outputted, expanding color reproduction range more than conventional laser displays, and for more reduction of speckle noise as compared to the case of a single wavelength (para[0088]; para[0097]-para[0098]).

Regarding claim 31, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses said illumination sources comprise:  at least one LED-based or OLED-based illumination source that is capable of temporarily modifying its illumination wavelength based on wavelength modification commands (para[0019]; para[0022]-para[0023]; para[0026]; para[0030]; para[0045]; “Eye tracking module 500 includes a sensing subsystem 506 configured to obtain a two-dimensional image of a user's eye and also depth data of the user's eye”; “the depth camera may operate in the infrared range and the additional camera 514 may operate in the visible range”; “Any suitable combination of light sources may be used, and the light sources may be illuminated in any suitable temporal pattern”, that is, in varying wavelengths; “Light source(s) 518, e.g., an infrared LED positioned on or off axis, may be illuminated so that emitted light 604 from the light source(s) creates a reflection on the user's eye 114”;  “The light source(s) also may be used to create a bright pupil response in the user's eye 114 so that the pupil may be located, wherein the term "bright pupil response" refers to the detection of light from light source 510 or light source 518 reflected from the fundus (interior surface) of the user's eye (e.g. the "red-eye" effect in photography)”; “in some examples, different types of illumination, optics, and/or cameras may be used to assist in distinguishing a reflection on top of a bright pupil response” ; “For example, different wavelengths of light emitted from a light source may be used to optimize light source reflection response and bright pupil response”).
However, Nister does not appear to expressly disclose said illumination sources comprise: at least one laser-based illumination source that is capable of temporarily modifying its laser illumination wavelength based on laser wavelength modification commands.
Furuya discloses illumination sources comprising at least one laser-based illumination source that is capable of temporarily modifying its laser illumination wavelength based on laser wavelength modification commands (para[0055]; para[0061]; para[0069]; para[0071]; para[0079]; para[0081]; para[0091]-para[0094]; para[0096]-para[0098]; see Figs. 1-3c, 8 and 11; Regarding Fig. 11, “Three color laser light sources 1001a to 1001c of red (R), green (G) and blue (B) are used as light sources”; see that in the light source 21 including  the wavelength converter 23 in Figs. 1 and 8, “controller 34 generates a drive signal for driving the moving stage 52 in synchronism with a drive signal for driving the reflection wavelength varying unit 33”, that is, in accordance with a particular timing scheme (temporally); “In this way, wavelength conversion can be efficiently carried out”; regarding Fig. 11, “The laser display according to this embodiment is an example of a laser display to which the laser light source according to the first embodiment is applied”; “An AlGaInP/GaAs semiconductor laser having a wavelength of 638 nm is used as the red laser light source (R light source) 1001a and a GaN semiconductor laser having a wavelength of 465 nm is used as the blue laser light source (B light source) 1001c”; “On the other hand, the laser light source according to the first embodiment is used as the green laser light source (G light source) 1001b”; “each of the R light source and B light source… may be constructed such that outputs of a plurality of semiconductor lasers can be obtained as one output, for example, by grouping bundle fibers together”; “With such an arrangement, the widths of the wavelength spectra of the R light source and B light source can be increased, whereby coherency can be mitigated to suppress speckle noises of the light sources”; “Similarly for the G light source, G light outputs of a plurality of semiconductor lasers may be respectively guided by output fibers, and these output fibers may be grouped together into one fiber, for example, by using bundle fibers so as to suppress speckle noise”; “In this embodiment, a fundamental wave emitted from a fiber laser is incident on a wavelength conversion element to generate a harmonic wave by using the laser light source of the first embodiment as the G light source 1001b”; “the laser display of this embodiment can expand the color reproduction range more than conventional laser displays”; “the G light source 1001b can arbitrarily oscillate any of lights, for example, having wavelengths of 525 nm, 527.5 nm, 530 nm and 532.5 nm”; as shown, the modification of wavelength is provided for the light sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Furuya’s invention, to have said illumination sources comprise: at least one laser-based illumination source that is capable of temporarily modifying its laser illumination wavelength based on laser wavelength modification commands, for the advantage of a more stable harmonic wave efficiently outputted, expanding color reproduction range more than conventional laser displays, and for more reduction of speckle noise as compared to the case of a single wavelength (para[0088]; para[0097]-para[0098]).

Claim(s) 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2014/0375541), in view of Telfair et al. (US 2002/0013573).

Regarding claim 15, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said illumination sources generate Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers.
Telfair discloses illumination sources generating Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers (para[0055]-para[0056]; para[0062]; see 1005 in Figs. 1a and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Telfair’s invention, to have said illumination sources generate Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers, for the advantage of illumination sources with low visibility to the human eye, such that light beams reflected by e.g. an eye of a patient and corresponding to such NIR light, will not interfere with fixation of the eye of the patient upon a visible light target located within a fixation target device during a medical procedure (para[0055]; para[0062]).

Regarding claim 32, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said system is a medical diagnostics system.
Telfair discloses an eye tracking system which is a medical diagnostics system (see Fig. 1a-2; para[0002]; para[0042]-para[0043]; para[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Telfair’s invention, to have said system is a medical diagnostics system, for the advantage of tracking movement of e.g. an eye during diagnostic analysis, and compensating for such movement so as to maintain a substantially stable condition during diagnostic procedures (para[0002]).


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2014/0375541), in view of Rovik (US 2002/0013573).

Regarding claim 16, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said illumination sources generate non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers.
Rovik discloses illumination sources generate non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers (e.g. light emitter 148 in Fig. 1 emits “far-infrared” light with “a frequency of about 300 GHz to about 20 THz and a wavelength of about 1 millimeter to about 15 micrometers”, and corresponds to the claimed “non-Infrared and non-NIR light”, as defined by the applicant in the claim, and based on the broadest reasonable interpretation of the claimed limitations; column 6, lines 13-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Rovik’s invention, to have said illumination sources generate non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers, for the advantage of using a light that is not perceivable by the human eye and therefore allows for a more precise differentiation between the pupil and the iris, when tracking eye movement (column 6, lines 44-52).

Regarding claim 17, Nister discloses all the claim limitations as applied above (see claim 1). In addition, Nister discloses at least a first illumination source generates InfraRed (IR) light having wavelength of 700 or more nanometers (see Abstract; para[0022]-para[0023]; para[0026]; para[0030]; para[0045]; “light, e.g., in the infrared range or any other suitable frequency, from one or more light sources may be directed toward a user's eye”, the infrared light having wavelength of 700 or more nanometers by definition).
However, Nister does not appear to expressly disclose wherein at least a second illumination source concurrently generates Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers; wherein at least a third illumination source concurrently generates non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers.
Rovik discloses at least a second illumination source concurrently generates Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers, and at least a third illumination source concurrently generates non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers (since light emitter(s) 148 in Fig. 1 emits  “near-infrared” light which has a wavelength to about 1400 nanometers  of about 740 nanometers, when light emitter(s) 148 emits light of e.g. 1,200 nanometers, it concurrently emits the claimed “Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers” and the claimed “non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers”, as defined by the applicant in the claim, and based on the broadest reasonable interpretation of the claimed limitations; column 6, lines 13-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Rovik’s invention, to have at least a second illumination source concurrently generates Near InfraRed (NIR) light having wavelength of 700 to 1,200 nanometers, and wherein at least a third illumination source concurrently generates non-Infrared and non-NIR light, having wavelength of 1,200 or more nanometers, for the advantage of using a light that is not perceivable by the human eye and therefore allows for a more precise differentiation between the pupil and the iris, when tracking eye movement (column 6, lines 44-52).
 
Claim(s) 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2014/0375541), in view of Dreher (US 2016/0081556).

Regarding claim 18, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said set of illumination sources are configured to selectively generate said illumination pulses with time intervals of up to 20 microseconds between two consecutive illumination  pulses. 
Dreher discloses illumination sources configured to selectively generate illumination pulses with time intervals of up to 20 microseconds between two consecutive illumination  pulses (para[0004]; para[0018]; para[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have said set of illumination sources are configured to selectively generate said illumination pulses with time intervals of up to 20 microseconds between two consecutive illumination  pulses, for the advantage efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Regarding claim 19, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose at least a first illumination source generates its illumination pulses at a first time-interval between pulses; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses. 
Dreher discloses at least a first illumination source generates its illumination pulses at a first time-interval between pulses (see pulses of Laser1 in Fig. 7 generated at a first time-interval between pulses of e.g. Laser3, based on the broadest reasonable interpretation of the claimed limitations; para[0059]); wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses (see pulses of Laser3 in Fig. 7 are concurrently generated, at a second time-interval between pulses of e.g. Laser1, based on the broadest reasonable interpretation of the claimed limitations; para[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have at least a first illumination source generates its illumination pulses at a first time-interval between pulses; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses, for the advantage a mechanism to efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Regarding claim 20, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose at least a first illumination source generates its illumination pulses at a first time-interval between pulses and at a first illumination wavelength; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength.
Dreher discloses at least a first illumination source generates its illumination pulses at a first time-interval between pulses and at a first illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser1 in Fig. 7 generated at a first time-interval between pulses of e.g. Laser3, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]); wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser3 in Fig. 7 are concurrently generated, at a second time-interval between pulses of e.g. Laser1, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have at least a first illumination source generates its illumination pulses at a first time-interval between pulses and at a first illumination wavelength; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength, for the advantage a mechanism to efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Regarding claim 21, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength; wherein an illumination modification controller causes selective modification of only the first time-interval and maintains the second time-interval unchanged.
Dreher discloses at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser1 in Fig. 7 generated at a first time-interval between pulses of e.g. Laser3, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]); wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser3 in Fig. 7 are concurrently generated, at a second time-interval between pulses of e.g. Laser1, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]); and selective modification of only the first time-interval and maintains the second time-interval unchanged (para[0018]; para[0054]; para[0056]; para[0059]; para[0061]; as shown in Fig. 7, taking the timing of pulses of Laser3 considered as fixed/unchanged when the diode lasers are sequentially pulsed, see that the timing of pulses of Laser1 is varied from the timing of pulses of Laser3, by being out of phase  with respect to the timing of pulses of Laser3, based on the broadest reasonable interpretation of the claimed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength; wherein an illumination modification controller causes selective modification of only the first time-interval and maintains the second time-interval unchanged, for the advantage a mechanism to efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Regarding claim 22, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength; wherein an illumination modification controller causes selective modification of only the first illumination wavelength and maintains the second illumination wavelength unchanged.
Dreher discloses at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser1 in Fig. 7 generated at a first time-interval between pulses of e.g. Laser3, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]); wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser3 in Fig. 7 are concurrently generated, at a second time-interval between pulses of e.g. Laser1, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]); and selective modification of only the first illumination wavelength and maintains the second illumination wavelength unchanged (para[0018]; para[0020]; para[0054]; para[0056]; para[0058]-para[0059]; para[0061]; “At each area of interest, one or a multitude of pulses of specific pulse duration and wavelength may be emitted by the emitter element such that the energy transported by the illuminating beam is at least partially absorbed by a structure of the eye or a substance in the eye at the area of interest which directly or indirectly re-emits a part of the absorbed energy in the form of an acoustic wave”; “At each area of interest, additional pulses of beams of different wavelengths may be applied, are absorbed by a different substance”; “During the alignment phase, only the 830 nm laser diode is turned on so that the user can see a dimly lit scan pattern on the retina to serve as alignment target”, and thus, based on the broadest reasonable interpretation of the claimed limitations, by only turning on (modifying) the 830 nm laser diode, the other two laser diode are maintained unchanged (turned off), as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength; wherein an illumination modification controller causes selective modification of only the first illumination wavelength and maintains the second illumination wavelength unchanged, for the advantage a mechanism to efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Regarding claim 23, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength, and wherein said first illumination source is positioned to be directed towards a first region of said human eye; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength, and wherein said second illumination source is positioned to be directed towards a second region of said human eye; wherein an illumination modification controller causes selective modification of only the first time-interval and maintains the second time-interval unchanged.
Dreher discloses at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser1 in Fig. 7 generated at a first time-interval between pulses of e.g. Laser3, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]), and wherein said first illumination source is positioned to be directed towards a first region of said human eye (see in Fig. 3 the three diode lasers 36 positioned to be directed towards a region of eye 29); wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser3 in Fig. 7 are concurrently generated, at a second time-interval between pulses of e.g. Laser1, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]), and wherein said second illumination source is positioned to be directed towards a second region of said human eye (see in Fig. 3 the three diode lasers 36 positioned to be directed towards a region of eye 29); and selective modification of only the first time-interval and maintains the second time-interval unchanged (para[0018]; para[0054]; para[0056]; para[0059]; para[0061]; as shown in Fig. 7, taking the timing of pulses of Laser3 considered as fixed/unchanged when the diode lasers are sequentially pulsed, see that the timing of pulses of Laser1 is varied from the timing of pulses of Laser3, by being out of phase  with respect to the timing of pulses of Laser3, based on the broadest reasonable interpretation of the claimed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have at least a first illumination source generates its illumination pulses at a first time- interval between pulses and at a first illumination wavelength, and wherein said first illumination source is positioned to be directed towards a first region of said human eye; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength, and wherein said second illumination source is positioned to be directed towards a second region of said human eye; wherein an illumination modification controller causes selective modification of only the first time-interval and maintains the second time-interval unchanged, for the advantage a mechanism to efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Regarding claim 24, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose at least a first illumination source generates its illumination pulses at a first time-interval between pulses and at a first illumination wavelength, and wherein said first illumination source is positioned to be directed towards a first region of said human eye; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength, and wherein said second illumination source is positioned to be directed towards a second region of said human eye; wherein an illumination modification controller causes selective modification of only the first illumination wavelength and maintains the second illumination wavelength unchanged.
Dreher discloses disclose at least a first illumination source generates its illumination pulses at a first time-interval between pulses and at a first illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser1 in Fig. 7 generated at a first time-interval between pulses of e.g. Laser3, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]), and wherein said first illumination source is positioned to be directed towards a first region of said human eye (see in Fig. 3 the three diode lasers 36 positioned to be directed towards a region of eye 29); wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength (regarding Figs. 3 and 7, “The wavelengths of the diode lasers were chosen to be 830 nm, 905 nm, and 1060 nm” (see three diode lasers 36); see pulses of Laser3 in Fig. 7 are concurrently generated, at a second time-interval between pulses of e.g. Laser1, based on the broadest reasonable interpretation of the claimed limitations; para[0018]; para[0056]; para[0059]), and wherein said second illumination source is positioned to be directed towards a second region of said human eye (see in Fig. 3 the three diode lasers 36 positioned to be directed towards a region of eye 29); and selective modification of only the first illumination wavelength and maintains the second illumination wavelength unchanged (para[0018]; para[0020]; para[0054]; para[0056]; para[0058]-para[0059]; para[0061]; “At each area of interest, one or a multitude of pulses of specific pulse duration and wavelength may be emitted by the emitter element such that the energy transported by the illuminating beam is at least partially absorbed by a structure of the eye or a substance in the eye at the area of interest which directly or indirectly re-emits a part of the absorbed energy in the form of an acoustic wave”; “At each area of interest, additional pulses of beams of different wavelengths may be applied, are absorbed by a different substance”; “During the alignment phase, only the 830 nm laser diode is turned on so that the user can see a dimly lit scan pattern on the retina to serve as alignment target”, and thus, based on the broadest reasonable interpretation of the claimed limitations, by only turning on (modifying) the 830 nm laser diode, the other two laser diode are maintained unchanged (turned off), as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Dreher’s invention, to have at least a first illumination source generates its illumination pulses at a first time-interval between pulses and at a first illumination wavelength, and wherein said first illumination source is positioned to be directed towards a first region of said human eye; wherein at least a second illumination source concurrently generates its illumination pulses at a second, different, time-interval between pulses and at a second, different, illumination wavelength, and wherein said second illumination source is positioned to be directed towards a second region of said human eye; wherein an illumination modification controller causes selective modification of only the first illumination wavelength and maintains the second illumination wavelength unchanged, for the advantage a mechanism to efficiently improving identifying and/or determining concentration of glucose, hemoglobin, glycated hemoglobin HbA1c, cholesterol, albumin, and/or other analytes in ocular blood vessels (para[0004]; para[0011]; para[0018]; para[0029]; para[0059]).

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2014/0375541), in view of Kranz et al. (US 7,401,920).

Regarding claim 33, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said system is embedded within a helmet of a pilot or a head-gear wearable by a pilot.
Kranz discloses a system embedded within a helmet of a pilot or a head-gear wearable by a pilot (see e.g. eye tracking system in a helmet of a pilot as shown in Figs. 1 and 6; column 4, line 17, to column 5, line 12; column 6, lines 38-50; column 10, lines 18-36; column 10, lines 62, to column 11, line 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Kranz’s invention, to have said system is embedded within a helmet of a pilot or a head-gear wearable by a pilot, for the advantage of a novel method and system for tracking the eye of a user/pilot, to allow the user/pilot to select and initiate actions in an extremely rapid period of time and simultaneously serve as real-time monitoring of user situational awareness, for auxiliary machine (e.g. weapon) control in an armed vehicle/aircraft (column 4, lines 17-22; column 5, lines 16-27; column 10, lines 47-67).

Regarding claim 34, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said system is embedded within an aircraft and is directed towards a general location of an eye of a pilot of said aircraft.
Kranz discloses a system embedded within an aircraft and is directed towards a general location of an eye of a pilot of said aircraft (see e.g. eye tracking system in Figs. 5A-6; “It is noted that this embodiment of the disclosed technique may be applied to any type of vehicle (e.g., bus, truck, motorcycle, or bicycle), vessel (e.g., boat or submarine) or aircraft (e.g., airplane, helicopter, or spaceship)”; column 13, lines 7-42; column 14, lines 7-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Kranz’s invention, to have said system is embedded within an aircraft and is directed towards a general location of an eye of a pilot of said aircraft, for the advantage of a novel method and system for tracking the eye of a user/pilot, to allow the user/pilot to select and initiate actions in an extremely rapid period of time and simultaneously serve as real-time monitoring of user situational awareness, for auxiliary machine (e.g. weapon) control in an armed vehicle/aircraft (column 5, lines 16-27; column 10, lines 47-67; column 14, lines 15-25).

Regarding claim 35, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said system is embedded within a vehicle and is directed towards a general location of an eye of a driver of said vehicle.
Kranz discloses a system is embedded within a vehicle and is directed towards a general location of an eye of a driver of said vehicle (see e.g. eye tracking system in Figs. 5A-6; “It is noted that this embodiment of the disclosed technique may be applied to any type of vehicle (e.g., bus, truck, motorcycle, or bicycle), vessel (e.g., boat or submarine) or aircraft (e.g., airplane, helicopter, or spaceship)”; column 13, lines 7-42; column 14, lines 7-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Kranz’s invention, to have said system is embedded within a vehicle and is directed towards a general location of an eye of a driver of said vehicle, for the advantage of a novel method and system for tracking the eye of a user/pilot/driver, to allow the user/pilot/driver to select and initiate actions in an extremely rapid period of time and simultaneously serve as real-time monitoring of user situational awareness, for auxiliary machine (e.g. weapon) control in an armed vehicle (column 5, lines 16-27; column 10, lines 47-67; column 14, lines 15-25).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2014/0375541), in view of Fontanel et al. (US 2020/0026349).

Regarding claim 27, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said optical sensors comprise Active Pixel sensors having a wide dynamic range of 110db to 150db.
Fontanel discloses optical sensors comprise Active Pixel sensors having a wide dynamic range of 110db to 150db (para[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Fontanel’s invention, to have said optical sensors comprise Active Pixel sensors having a wide dynamic range of 110db to 150db, for the advantage of making tracking in darker environment possible without additional sources of light (para[0104]).

Regarding claim 28, Nister discloses all the claim limitations as applied above (see claim 1). However, Nister does not appear to expressly disclose said optical sensors comprise Active Pixel sensors having a wide dynamic range of 130db to 145db.
Fontanel discloses optical sensors comprise Active Pixel sensors having a wide dynamic range (para[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nister’s invention, with the teachings in Fontanel’s invention, to have said optical sensors comprise Active Pixel sensors having a wide dynamic range, for the advantage of making tracking in darker environment possible without additional sources of light (para[0104]).
Even though the combination of Nister and Fontanel does not appear to expressly disclose the wide dynamic range being of 130db to 145db, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have this wide dynamic range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have this wide dynamic range, since applicant has not disclosed a wide dynamic range of 130db to 145db solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the wide dynamic range in the combination (see para[0034] of the Specification).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   


/Antonio Xavier/Primary Examiner, Art Unit 2623